DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Species Grouping 6 – Figures 7 and 8 in the reply filed on 20 April 2022 is acknowledged.  The traversal is on the ground(s) “that there is a disclosed relationship between Figures 2, 3, 4, 5, 7, 8, 9, 10, and 11, which the current Office Action fails to discuss or advance reasons leading to a conclusion that the relation does not prevent restriction” and that “No reasons are advanced that lead to a conclusion that the disclosed relations do not prevent restriction, and accordingly Applicant submits that the restriction is improper”.  This is not found persuasive since Examiner discussed the distinctions between each grouping.  Since each of the groupings set forth by Examiner are species groupings of the same invention, they will obviously include some generic features, which is why the majority of the claims are considered either specific to or generic to the elected species grouping and are examined.  Regarding the flask of Figures 5 and 7, paragraphs [0036]-[0037] indicate the bore and the taper in the alternative.  Since Applicant has stated on the record that “Additionally, paragraph [0037] discusses the common design, operation, or effect of “thermal transfer member[s]” in Figures 8, 9, and 10, e.g., as including projections that help compensate for the effects of the heat transfer transition as the liquified gas evaporates”, Examiner withdraws the requirement between groupings including Figures 8, 9, and 10.  Thus, Applicant’s election is considered to encompass Species Grouping 6, 7, and 8, and Examiner will consider these species groupings to be obvious variants of one another.  Applicant also argues that Examiner’s statement of search or examination burden is not consistent with the approved paragraph 8.01 for election of species provided in MPEP 809.02(a) This is not found persuasive because MPEP 809.02(a) requires: 
(A) Identify generic claims or indicate that no generic claims are present. See MPEP § 806.04(d) for definition of a generic claim.
(B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted. Provide reasons why the species are independent or distinct. 
(C) Applicant should then be required to elect a single disclosed species under 35 U.S.C. 121, and advised as to the requisites of a complete reply and his or her rights under 37 CFR 1.141.
For Item (A).  Examiner identified that at least one claim appeared to be generic.  For Item (B), Examiner listed the Species by Figures and discussed why each Species was Independent or Distinct in words.  For Item (C) the relevant form paragraphs to apprise Applicant of the content of a proper reply were included.  Examiner notes that the search or examination burden repeated by Applicant on page 9 (which is supported by Examiner’s discussion of the independent/distinct features of each Species in the preceding portion of the Election/Restriction requirement) is identical to that printed in MPEP 809.02(s) save the use of the word “Invention” instead of “the species or groupings of patentably indistinct species”. “Invention” and “the species or groupings of patentably indistinct species” are considered synonymous in the context of a species election.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 April 2022.  Claims 6 and 15 were correctly identified by Applicant as not reading on the elected Species, however, in view of the discussion above, the requirement pertaining to claims 6 and 15 is withdrawn.  Claim 4 is directed to embodiments including Figure 5 (see at least paragraph [0037] which discusses the bore and the taper in the alternative); Claim 16 is directed at embodiments including an offset sensor.

Information Disclosure Statement
The information disclosure statement filed 3 April 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The foreign documents lined through do not include an English language translation, abstract, or statement of relevance.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “240”  and “230” have been used to designate both “internal chamber” and “thermal transfer member”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 740 and 726.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 8 is objected to because of the following informalities:  “is the mounted” appears to be in error for “mounted”.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “has” appears to be in error for “have”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “thermal transfer member” and “thermal transfer surface”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “thermal transfer member”, cold finger is found to be the corresponding structure; in the case of “thermal transfer surface”, first surface is found to be the corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volten (US 4,873,843).
Regarding claim 1, Volten shows an apparatus for transferring heat from a liquefied gas cooled detector (see at least Abstract), comprising: 
a horizontal Dewar flask positioned with a length extending in a horizontal direction (see at least Annotated Figure 1, below), the horizontal Dewar flask having an internal chamber for holding liquefied gas and having a top and a bottom (see at least Annotated Figure 1, below: top and bottom are perpendicular to the horizonal mount; see also at least column 1, lines 25-35); and 
a thermal transfer member mounted to an end of the horizontal Dewar flask (see at least Annotated Figures 1 and 3, below: #50/#80: Note that #80 mounts in place of #50 in Figure 1), the thermal transfer member having a thermal transfer surface and a second surface that is opposite the thermal transfer surface (see at least Annotated Figure 3, below) and that has at least one projection that extends into the internal chamber of the horizontal Dewar flask at the bottom of the internal chamber (see at least Annotated Figure 1, below); 
wherein the thermal transfer surface of the thermal transfer member is configured to have the liquefied gas cooled detector mounted thereon (see at least Annotated Figure 3, below: Note that #80 mounts in place of #50 in Figure 1).
Regarding claim 2, Volten further shows wherein the at least one projection comprises a plurality of projections that extend into the internal chamber of the horizontal Dewar flask at the bottom of the internal chamber (see at least Figure 1, projections #44/#45/#47 coupled with the projection labeled in Annotated Figure 1, above).
Regarding claim 6, Volten further shows wherein the at least one projection comprises at least one of a cylindrical projection having fins that extend radially from the cylindrical projection, a partially cylindrical projection having fins that extend radially from the partially cylindrical projection, or a cylindrical projection without fins (see at least Figure 1, projections #44/#45/#47 coupled with the projection labeled in Annotated Figure 1, above: at least one of the above includes a cylindrical projection without fins plural).
Regarding claim 8, Volten further shows further comprising a sensor assembly including the liquefied gas cooled detector is the mounted on the thermal transfer surface of the thermal transfer member (see at least Annotated Figure 3, below), wherein the liquefied gas cooled detector is an infrared radiation detector (see at least Annotated Figure 3, below).

    PNG
    media_image1.png
    572
    967
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    354
    734
    media_image2.png
    Greyscale


Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volten (US 4,873,843).
Regarding claim 9, Volten shows an apparatus for transferring heat in a liquefied gas cooled detector (see at least Abstract), comprising: 
a horizontal Dewar flask positioned with a length extending in a horizontal direction (see at least Annotated Figure 1, above), the horizontal Dewar flask having an internal chamber for holding liquefied gas and having a top and a bottom (see at least Annotated Figure 1, above: top and bottom are perpendicular to the horizonal mount; see also at least column 1, lines 25-35); and 
Ser. No.: 16/839,7843a thermal transfer member mounted to an end the horizontal Dewar flask (see at least Annotated Figures 1 and 3, below: #50/#80: Note that #80 mounts in place of #50 in Figure 1), the thermal transfer member having a first surface and a second surface that is opposite the first surface and that is in contact with the liquefied gas held in the internal chamber (see at least Annotated Figure 3, above: first surface is labeled “thermal transfer surface” consistent with claim 1; see also at least Annotated Figure 1, above: the second surface takes the place of the rear of #50 and is in contact with the cryogen), the second surface having a larger surface area at a bottom portion of the second surface than at an upper portion of the second surface (see at least Annotated Figure 1, above: once coupled with the projection, the bottom portion of the second surface will have a greater surface area at a bottom portion than at an upper portion), wherein the liquefied gas cooled detector is thermally coupled to the first surface (see at least Annotated Figure 3, above: first surface is labeled “thermal transfer surface” consistent with claim 1).
Regarding claim 10, Volten further shows further comprising a window mounted at the end of the horizontal Dewar flask and facing the first surface (see at least aperture #64), the window configured to pass radiation to be received by the liquefied gas cooled detector thermally coupled to the first surface (see at least column 3, lines 28-41).
Regarding claim 11, Volten further shows wherein the second surface of the thermal transfer member has at least one projection that extends into the internal chamber at the bottom of the internal chamber and produces the larger surface area at the bottom portion of the second surface than at the upper portion of the second surface (see at least Annotated Figure 1, above).
Regarding claim 12, Volten further shows wherein the at least one projection comprises a plurality of projections that extend into the internal chamber at the bottom of the internal chamber (see at least Figure 1, projections #44/#45/#47 coupled with the projection labeled in Annotated Figure 1, above), the plurality of projections comprise at least one of a plurality of vertically oriented fins, ridges, corrugations, pins, or cones (see at least column 3, lines 4-5: at least plate #30 within #44 can be considered a fin).
Regarding claim 13, Volten further shows wherein the plurality of projections are located at the bottom portion of the second surface of the thermal transfer member and not at the upper portion of the second surface of the thermal transfer member (see at least Figures 1 and 3, projections #44/#45/#47 are located at the bottom of #50/#80 and not at the upper surface).
Regarding claim 14, Volten further shows wherein the plurality of projections have a first density at the bottom portion of the second surface and a second density at the upper portion of the second surface (see at least Figures 1 and 3, projections #44/#45/#47 are present at the bottom portion of #50/#80 and not at the top of #50/#80, thus they have a different density at the bottom portion of the #50/#80 than at the top), the first density being greater than the second density to produce the larger surface area at the bottom portion of the second surface than at the upper portion of the second surface (see above: by being present at the bottom and not at the top, they have a greater density at the bottom that creates the larger surface area at the bottom).
Regarding claim 15, Volten further shows wherein the at least one projection comprises at least one of a cylindrical projection having fins that extend radially from the cylindrical projection, a partially cylindrical projection having fins that extend radially from the partially cylindrical projection, or a cylindrical projection without fins (see at least Figure 1, projections #44/#45/#47 coupled with the projection labeled in Annotated Figure 1, above: at least one of the above includes a cylindrical projection without fins plural).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Volten (US 4,873,843).
Regarding claim 17, Volten shows an apparatus for transferring heat in a liquefied gas cooled detector (see at least Abstract), comprising: 
a horizontal Dewar flask positioned with a length extending in a horizontal direction (see at least Annotated Figure 1, above), the horizontal Dewar flask having an internal chamber for holding liquefied gas and having a top and a bottom (see at least Annotated Figure 1, above: top and bottom are perpendicular to the horizonal mount; see also at least column 1, lines 25-35); 
a thermal transfer member mounted to an end of the horizontal Dewar flask (see at least Annotated Figures 1 and 3, below: #50/#80: Note that #80 mounts in place of #50 in Figure 1), the thermal transfer member having a first surface and a second surface that is opposite the first surface and that is in contact with the liquefied gas held in the internal chamber (see at least Annotated Figure 3, above: first surface is labeled “thermal transfer surface” consistent with claim 1; see also at least Annotated Figure 1, above: the second surface takes the place of the rear of #50 and is in contact with the cryogen), the second surface having a means for biasing thermal transfer to liquified gas at the bottom of the internal chamber (see at least Annotated Figure 1, above: once coupled with the projection, the bottom portion of the second surface will have a greater surface area at a bottom portion than at an upper portion that will bias heat transfer toward the bottom of the internal chamber); and 
a means for thermal transfer from the liquefied gas cooled detector to the thermal transfer member (see at least Annotated Figure 3, above: first surface is labeled “thermal transfer surface” consistent with claim 1: Examiner notes that the coupling of the sensor(s) with the surface meets Applicant’s understanding of “means for thermal transfer”).
Regarding claim 18, Volten further shows wherein the means for biasing thermal transfer of heat comprises one or more projections that extend into the internal chamber and has a larger surface area at a bottom portion of the second surface than at an upper portion of the second surface (see at least Annotated Figure 1, above).
Regarding claim 19, Volten further shows wherein the one or more projections comprise a plurality of projections that extend farther into the internal chamber at the bottom portion of the second surface of the thermal transfer member than at the top portion of the second surface of the thermal transfer member (see at least Figures 1 and 3, projections #44/#45/#47 are located at the bottom of #50/#80 and not at the upper surface and thus extend further into the chamber at the bottom of #50/#80 than at the top portion).
Regarding claim 20, Volten further shows wherein the plurality of projections have a first density at the bottom portion of the second surface and a second density at the upper portion of the second surface (see at least Figures 1 and 3, projections #44/#45/#47 are present at the bottom portion of #50/#80 and not at the top of #50/#80, thus they have a different density at the bottom portion of the #50/#80 than at the top), the first density being greater than the second density (see above: by being present at the bottom and not at the top, they have a greater density at the bottom).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volten as applied to claim 2 above, and further in view of Skertic et al. (US 5,187,939).
Regarding claim 3, Volten further discloses wherein the plurality of projections are located at a bottom portion of the second surface of the thermal transfer member and not at a top portion of the second surface of the thermal transfer member (see at least Figures 1 and 3, projections #44/#45/#47 are located at the bottom of #50/#80 and not at the upper surface). 
Volten does not disclose wherein the plurality of projections comprise a plurality of vertically oriented fins.
Skertic et al. teaches another apparatus for transferring heat from a liquefied gas cooled detector having a plurality of projections extending into the internal chamber, wherein the plurality of projections comprise a plurality of vertically oriented fins (see at least baffles #70; column 5, lines 41-47: when mounted horizontally as in the primary reference, the baffle fins will be mounted vertically).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Volten with wherein the plurality of projections comprise a plurality of vertically oriented fins, as taught by Skertic et al., to improve the apparatus of Volten by increasing the thermal mass of the system and decreasing the stray heat leakage to the sensor(s) (see at least column 5, lines 41-47), thus improving the thermal stability of the apparatus.  
Regarding claim 5, Volten does not disclose wherein the plurality of projections comprises at least one of ridges, corrugations, pins, and cones.
Skertic et al. teaches another apparatus for transferring heat from a liquefied gas cooled detector having a plurality of projections extending into the internal chamber, wherein the plurality of projections comprises at least one of ridges, corrugations, pins, and cones (see at least baffles #70; column 5, lines 41-47: when mounted horizontally as in the primary reference, the baffle ridges/corrugations will be mounted vertically).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Volten with wherein the plurality of projections comprises at least one of ridges, corrugations, pins, and cones, as taught by Skertic et al., to improve the apparatus of Volten by increasing the thermal mass of the system and decreasing the stray heat leakage to the sensor(s) (see at least column 5, lines 41-47), thus improving the thermal stability of the apparatus.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volten as applied to claim 1 above, and further in view of Horn et al. (US 4,324,104).
Regarding claim 7, Volten does not disclose wherein the thermal transfer member further comprises a cavity extending at least partially through the thermal transfer member and opening to the internal chamber.
Horn et al. teaches another apparatus for transferring heat from a liquefied gas cooled detector having a thermal transfer member, wherein the thermal transfer member further comprises a cavity extending at least partially through the thermal transfer member and opening to the internal chamber (see at least column 3, lines 28-41).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the apparatus of Volten with wherein the thermal transfer member further comprises a cavity extending at least partially through the thermal transfer member and opening to the internal chamber, as taught by Horn et al., to improve the apparatus of Volten by allowing for interchangeability of the parts without introducing excessive thermal stresses (see at least column 3, lines 28-41).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763